Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG)*
Claims 1, 5, 7-11, and 13-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
Analysis
Claim 1: Ineligible 
	The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES)
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving, by a computing system, contract details data associated with a pharmacy benefit manager system; receiving, by the computer system via electronic file or data communications from the pharmacy benefit manager system through a communication layer using an application programming interface, a web interface, or secure file transfer protocol, claims data including prescription transactions data aggregated by the pharmacy benefit manager system from a plurality pharmacy computers; parsing, by the computer system, the prescription transactions data from the electronic file or data communications into column values by extracting data from the prescription transaction data and organizing the extracted data into Step 2A1 – Yes). 
Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional limitation of using a computer to perform the steps.  The processor (computer) in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
	Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional element in the claim amounts to no more than a memory which Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
	The analysis above applies to all statutory categories of the invention including claim 20 and claim 22. Furthermore, the dependent claims 5, 7, 7-11, 13-19, 21, and 23-25 do not resolve the issues raised in the independent claim 1.  Accordingly, claims 1, 5, 7-11, and 13-25
are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 
Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
As noted in the applicants arguments, claim 1, 20 and 22 add prescription transaction data from a pharmacy benefit manager system that aggregates the prescription transactions data from pharmacy computers.  
Applicant cites Example 42 (USPTO Subject Matter Eligibility Guidelines) as reasons for allowance.  Examiner disagrees.  Example 42 deals with storing information.  Claim was found to be an abstract idea as a method of organizing human behavior.  However, it was found allowable because it was integrated into a practical application. Specifically, the additional 
Applicant also recites Example 23, noting that the additional elements recite a specific manner of displaying prescription data that can be viewed at varying levels of detail, with a specific improvement over prior systems.  Example 23 “dynamically relocated textual information within a window displayed in a graphical user interface based on upon certain conditions, and was then reformatted further with other conditions, and returned to original conditions if necessary.  These recited claims are different than the currently recited applicant’s claims regarding a user interface, which load data to a portal.     
Applicant also recites Example 37, as a reason for an allowance.  The example was deemed allowable as it integrated the mental process into a practical application by automatically displaying icons to the user based on usage which provided a specific improvement over prior systems, resulting in an improved user interface.  Icons were moved to a positions based on determined usage.  These allowable claims are different than the currently recited claims as the allowed claims update the icons based on usage.  As the specification notes for the allowed claims, the icon is automatically determined by a processor that tracks the number of times each icon is selected and how much memory has been allocated to the individual processes. 
Applicant also recites Trading Technologies International, Inc. v. CQC, Inc., as reasons for allowance.  There, the Federal Circuit held that “the claimed graphical user interface method imparts a specific functionality to a trading system ‘directed to a specific implementation of a 
Applicant also states that added features are inventive concepts for resolving Internet-centric problems and are significantly more than the abstract idea itself.  Examiner disagrees.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality. Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  Also, the additionally added features are insignificant extra-solution activities, and are still part of the abstract idea itself.  
Applicant also recites Core Wireless Licensing v. LG Elecs., Inc. and Data Engine Technologies LLC v. Google, as reasons for allowance as improved user-interfaces that are technological in nature.  In Core Wireless, the court looked to the specification and found problems with efficiency of using electronic device, “particularly those with small screens.”  In essence, the claimed user interface allow a user to more quickly access data and application in electronic devices, and improve “the speed of the user’s navigation through various views and windows.”  This is different than the applicants currently recited claims, which allow for data monitoring changes based on categorization. 
Data Engine, the court determined that the claims had a specific structure (notebook tabs) in a particular spreadsheet display that performed a specific function (navigating in a three-dimensional spreadsheet).  Also, Claim 12 claimed a particular manner of navigating three-dimensional spreadsheets, implementing an improvement in electronic spreadsheet functionality.  The court noted that these claims enabled a user to avoid “the burdensome task of navigating through spreadsheets in separate windows using arbitrary commands.”  This is different that the currently recited applicants claims, which load and generate reports with a summary of data.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3698                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691